BIGGS, J.
*303Judgment. *302This is the second appeal in this case (69 Mo. App. 463). The suit originated in the Louisiana court of common pleas. After the cause was remanded by this court, Lewis, the defendant in the attachment, died and R. A. May, the administrator of his estate, was substituted as defendant in the action. The venue was then changed to the circuit •court of the county. The facts attending the litigation arc fully stated in the former opinion. It is only necessary to restate that the Adam Roth Grocery Company sued Lewis by attachment. A few days before the attachment Lewis had transferred the possession of his stock of groceries to George Ashton. The latter claimed to have purchased the goods. A portion of the stock was seized under the writ of attachment. Ashton claimed the goods. On the first trial ■the judgment on Ashton’s interplea was for the grocery company. On the second trial the circuit court peremptorily instructed the jury to find the issues for Ashton. Thereupon the jury returned the following verdict: “We the jury find in favor of the interpleader George Ashton.” Upon the verdict the court entered the following judgment: “Now at this day comes the parties herein by their respective attorneys and the motion filed herein by the interpleader to have judgment entered in this cause, coming on to be heard and duly submitted, is by order of the court sustained. And in conformity with the verdict rendered in this cause by the jury on the seventeenth day of March, 1898, and during the regular February term, 1898, of this court. It is ordered *303and adjudged by tbe court that tbe interpleaderGeorge Ashton, have and recover of Adam Roth Grocery Company, plaintiff in the attachment suit, and the Addison Tinsley Tobacco Company, security on attachment bond, his cost and charges in this action laid out and expended, and may have execution therefor. It is further ordered and adjudged by the court upon the findings, herein made that the property sued for has heretofore been sold by order of the court and the proceeds thereof are now in custodia legis. That said proceeds be still held in custodia hgis, subject to the further order of the court as the proceeds, of the sale of the property in controversy from A. C. Lewis, defendant in said attachment suit in which Adam Roth Grocery Company is plaintiff, as aforesaid, to said GeorgeAshton, interpleader, and for which said Ashton was garnished as the debtor of said A. C. Lewis.” Erom that judgment the grocery company has prosecuted the present appeal.
Under the abstracts we can only consider the sufficiency of the verdict and the judgment. "We understand counsel to-raise no other questions. The contention that the verdict is not responsive to the issues must be overruled. The verdict was well enough. (Nelson Distilling Co. v. Hubbard, 53 Mo. App. 23.) The rulings of the supreme court in Mills v. Thompson, 61 Mo. 415, and Hewson v. Tootle, 72 Mo. 632, do not apply because the verdicts in those cases, which the-court condemned, were for money. Concerning the judgment we have more difficulty. It is certainly an unusual one. AYe can, however, imagine a state of facts which might justify it, and the present record may show such facts; but we are not inclined to enter on a voyage of discovery by reading the record, which is quite voliuninous, since the appellant has not seen proper to furnish us with an abstract of the evidence. Under such circumstances we are justified to invoke the rule that all presumptions are to be indulged in favor of the regularity and validity of judgments of courts of general jurisdic*304tion. State v. Rodgers, 36 Mo. 133; Beardon v. Miller, 54 Mo. App. 199. Besides tbe appellant bas no interest in tbe judgment. Tbe respondent alone -is prejudiced by tbe action of tbe court in retaining tbe custody of tbe money. With tbe concurrence of tbe other judges tbe judgment of tbe circuit court will be affirmed. It is so ordered.